                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



The Estate of Ty’Rese West by,
Dwight Person, father and heir and participant
in the estate of the decedent Ty’Rese West

                       -Plaintiffs



                                           Case No:      19-CV-1843
vs.
                                           Violations of the 4th and 14th Amendments of
                                           the U.S. Constitution by 42 U.S.C. § 1983:
                                           Excessive Force Claim

Mount Pleasant Police Officer Eric Giese
(in his official capacity)

                       -Defendant(s)


                          DECLARATION OF PAUL A. STROUSE


STATE OF WISCONSIN
                 )
                 ) ss
MILWAUKEE COUNTY )

Pursuant to 28 U.S.C. §1746 I Paul Strouse declare as follows:


      1. That I am one of the attorneys for Dwight Person in this action.

      2. That attached hereto as Exhibit 1 is a true and accurate copy of a Notice of Motion

         and Motion to Appoint Special Administrator filed with the Racine County Circuit

         Court, Case No. 2019 PR 000328.



                                              1

          Case 2:19-cv-01843-BHL Filed 09/24/20 Page 1 of 2 Document 18-1
   3. That attached hereto as Exhibit 2 is a true and accurate copy of a Verified Petition

      of Thomas R. Napierala to Replace or Augment Special Administrator filed with

      the Racine County Circuit Court, Case No. 2019 PR 000328.

   4. That attached hereto as Exhibit 3 is a true and accurate copy of the Affidavit of

      Dwight Person filed with the Racine County Circuit Court, Case No. 2019 PR

      000328.

   5. That attached hereto as Exhibit 4 is a true and accurate copy of CCAP entry

      showing the date of the hearing regarding Racine County Circuit Court, Case No.

      2019 PR 000328 is scheduled for 10/26/2020 at 10:40 a.m.


                             Dated this 24th of September 2020
                                  Attorney for Plaintiff,

                                      /s/ Paul Strouse
                               Paul Strouse- Attorney at Law
                                    SBN:        1017891




Prepared By:

The Law Offices of Paul Strouse
413 North 2nd Street Suite #150
Milwaukee WI 53203
(414) 390-0820

The Law Offices of Thomas Napierala
413 North 2nd Street Suite #150
Milwaukee WI 53203
(414) 390-0820




                                            2

       Case 2:19-cv-01843-BHL Filed 09/24/20 Page 2 of 2 Document 18-1
